Citation Nr: 0817521	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  03-28 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial combined rating in excess of 40 
percent for residuals of prostate cancer, to include voiding 
dysfunction.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 until July 
1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

This matter was previously before the Board in August 2004, 
at which time the claim was denied.  The veteran appealed the 
Board's August 2004 decision that denied his claim to an 
initial combined rating in excess of 40 percent for residuals 
of prostate cancer, to include voiding dysfunction and 
impotence, to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2006 Order, the Court vacated 
the Board's August 2004 decision and remanded the matter to 
the Board for action consistent with the Order.  
Subsequently, the Board remanded this matter in April 2007 
for further development.  After a January 2008 supplemental 
statement of the case continued the denial of the claim, this 
matter was returned to the Board for further appellate 
consideration.

In August 2003, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
residuals of prostate cancer require the wearing of absorbent 
materials which must be changed no more than 2 to 4 times per 
day without the required use of an appliance and no 
recurrence of malignant neoplasms of the genitourinary 
system.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for residuals of prostate cancer have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 
4.115b, Diagnostic Codes 7527, 7528 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

In this case, the veteran is appealing the initial rating 
assignment as to his residuals of prostate cancer.  In this 
regard, because the April 2001 rating decision granted the 
veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the April 2001 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The August 2003 statement of the case (SOC) and the March 
2004 supplemental SOC, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for rating residuals of 
prostate cancer (38 C.F.R. § 4.115a; 38 C.F.R. § 4.115b, DCs 
7527-7528), and included a description of the rating formulas 
for all possible schedular ratings under these diagnostic 
codes.  The appellant was thus informed of what was needed 
not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above the initial 
evaluation that the RO had assigned.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.


Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
DRO hearing.  The Board has carefully reviewed his statements 
and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The record reflects that the veteran had a bilateral pelvic 
lymph node dissection and radical retropubic prostatectomy in 
April 1999.  A private lab report, dated in August 2000, 
noted that there was "no evidence of cancer."  The April 
2001 rating decision on appeal granted service connection for 
residuals of prostate cancer and assigned a 40 percent rating 
based on the veteran's reported stress-related urinary 
incontinence and that he wears about 3 pads per day.  The 40 
percent evaluation was effective August 22, 2000.  Throughout 
the rating period on appeal, the residuals of the veteran's 
prostate cancer have been continuously rated as 40 percent 
disabling under voiding dysfunction.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527-7528.  The April 2001 rating decision 
also granted special monthly compensation for loss of use of 
a creative organ.  Service connection for impotency 
associated with residuals of prostate cancer was also granted 
and assigned a noncompensable rating, effective August 22, 
2000.  As such, this decision will not discuss the veteran's 
service-connected impotency.

The veteran service-connected residuals of prostate cancer is 
rated under 38 C.F.R. § 4.115b, Diagnostic Codes 7527-7528.  
Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b.  Under Diagnostic Code 
7528, malignant neoplasms of the genitourinary system warrant 
a 100 percent evaluation.  The Note to Diagnostic Code 7528 
states:  Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.   

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. §  
4.115a.  Voiding dysfunction under 38 C.F.R. § 4.115a 
contemplates continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence.  A 
40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  A 60 
percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day. 

A review of the evidence throughout the rating period on 
appeal does not demonstrate that a higher evaluation is 
warranted for the veteran's service-connected residuals of 
prostate cancer.  A VA urology note, dated in January 2001, 
noted that the veteran had post-prostatectomy incontinence 
and stress related urinary incontinence, which required 
wearing about 3 pads per day.  A report of a VA examination 
conducted in November 2002 indicates that the veteran 
complained of slight urinary incontinence for which he had to 
wear a pad.  The impression was slight urinary incontinence.  
A letter from S.A.J., M.D., dated in March 2003, notes that 
the veteran had urinary incontinence and wore about 3 pads 
per day.  Dr. S.A.J. noted that this was significant problem 
for the veteran since June 2002.  An August 2003 VA treatment 
record reflects that the veteran had incontinent urine 
dribbling.  A February 2006 VA outpatient treatment record 
noted 


no LUTS (lower urinary tract symptoms).  An August 2006 VA 
outpatient treatment record reflects that the veteran 
reported nocturia 2 to 3 times per night.  It was also noted 
that the veteran had incontinence.  A report of VA 
examination conducted in December 2007 reflects that the 
veteran reported using, at most, 3 pads in a 24 hour period.  
It was also noted that the veteran had nocturia 3 to 4 times 
per night.  Additionally, a review of private treatment 
records, dated from January 2003 to June 2007, reveals 
incontinence requiring no more than 3 pads per day.  In the 
absence of either clinical evidence or even an assertion by 
the veteran of the use of an appliance or the wearing of pads 
which must be changed more than 4 times per day, entitlement 
to an initial staged rating in excess of 40 percent for 
residuals of prostate cancer rated as voiding dysfunction is 
not warranted at any time during this appeal. 

The Board acknowledges a letter from Dr. S.A.J., dated in 
June 2007, indicating that the veteran qualifies for a 100 
percent rating because he now has biochemically recurrent 
prostate cancer with a PSA of 2.0.  The record also reflects 
that Dr. S.A.J. is the veteran's treating urologist for the 
residuals of his prostate cancer.  See August 2007 VA 
treatment record; see also VA Form 21-4142 (releasing records 
from Dr. S.A.J. regarding treatment for residuals of prostate 
cancer).

The probative value of medical opinions is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a veteran; courts have repeatedly declined to adopt 
the "treating physician rule."  See White v. Principi, 243 
F.3d 1378, 1381 (Fed. Cir. 2001); Harder, 5 Vet. App. 183, 
188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  
That is not to say that the Board will ignore the opinion of 
the veteran's treating VA physician given in June 2007.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).   The Board finds 
the June 2007 opinion of Dr. S.A.J. to be less probative than 
the December 2007 VA examination report finding no evidence 
of recurrence of prostate cancer at the present time.  The 
December 2007 VA examiner supported this finding with 
objective data.  In this regard, it was noted that the 
veteran's hemoglobin and hematocrit were normal, his weight 
was stable, and he had no bone pain.  Further, the December 
2007 VA examination report reflects that the VA examiner 
reviewed the claims file, to include the June 2007 letter 
from Dr. S.A.J.  The December 2007 VA examination report also 
noted the veteran's PSA results increased more than 300 
percent in one year from August 2006 to August 2007.  It was 
then noted that a December 2007 PSA showed a decrease and 
that the veteran's private urologist did not institute any 
further therapy based on the PSA changes.  Thus, the Board 
finds the 2007 VA examiner considered the veteran's residuals 
of prostate cancer in relation to the history of the 
disability.  38 C.F.R. § 4.1 (2007).  For the foregoing 
reasons, the Board places a greater probative weight on the 
December 2007 VA examination report.  Therefore, the Board 
finds that an initial disability evaluation in excess of 40 
percent for residuals of prostate cancer is not warranted.

In conclusion, the probative, competent clinical evidence of 
record does not show that the veteran requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day or malignant neoplasms of 
the genitourinary system.  Further, the record does not 
support assigning different percentage disability ratings 
during the relevant period in question because at no time has 
his disability exhibited distinct levels of disability 
warranting staged ratings.  Fenderson, 12 Vet. App. at 125-
26.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

The Board has also considered assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) (2007).  
The record does not show that the veteran's residuals of 
prostate cancer have required frequent hospitalization, or 
that manifestations of the disability exceed those 
contemplated by the schedular criteria.  There is no 
suggestion in the record that the residuals of prostate 
cancer rated as a voiding dysfunction, alone, have resulted 
in marked interference with employment.  Therefore, 
assignment of an extra-schedular evaluation in this case is 
not warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial evaluation in excess of 40 percent for residuals 
of prostate cancer is denied.  





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


